Citation Nr: 1000718	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-29 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for the cause of 
the Veteran's death has been submitted.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C. § 1318 has been submitted.

3.  Whether new and material evidence sufficient to reopen a 
claim seeking eligibility for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35 has been 
submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1939 to October 
1951. The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appellant had requested a 
hearing before the Board, but subsequently cancelled her 
request in an October 2009 statement due to health reasons. 

The Board further notes the appellant perfected an appeal 
seeking aid and attendance benefits.  The claim was granted 
in an October 2007 rating decision and, therefore, is no 
longer before the Board here. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed July 1977 rating decision denied service 
connection for the Veteran's cause of death finding no 
medical evidence indicating the Veteran's causes of death 
were incurred during or otherwise caused by his military 
service. 

2.  Evidence received since the July 1977 rating decision 
does not raise a reasonable possibility of substantiating the 
claim.

3.  An unappealed June 1999 rating decision denied dependency 
and indemnity compensation (DIC) under the provisions of 38 
U.S.C. § 1318 and eligibility to dependents' educational 
assistance (DEA) finding the Veteran was not in receipt of or 
entitled to receive compensation based on total disability 
for a period of 10 years or more immediately preceding his 
death and the criteria for DEA was not met as a matter of 
law.

4.  Evidence received since the June 1999 rating decision 
does not raise a reasonable possibility of substantiating the 
claims.


CONCLUSIONS OF LAW

1.  The July 1977 RO decision that denied service connection 
for the Veteran's cause of death is final; new and material 
evidence has not been received, and the claim for service 
connection for the Veteran's cause of death is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.104, 3.156 (2009).

2.  The June 1999 RO decision that denied dependency and 
indemnity compensation (DIC) under the provisions of 38 
U.S.C. § 1318 and eligibility to dependents' educational 
assistance (DEA) is final; new and material evidence has not 
been received, and the claims are not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.104, 
3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the appellant in April 2006.  That letter advised the 
appellant of the information necessary to substantiate her 
claims, and of her and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  Since the Board has concluded that the 
preponderance of the evidence is against reopening the 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The April 2006 letter also satisfies the extra duty to notify 
provisions for claims to reopen a previously denied claim, 
such as the issues here.  VA must notify a claimant of the 
evidence and information that is necessary to reopen his or 
her claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
April 2006 letter informed the appellant new and material 
evidence was needed to reopen the claims and provided her the 
definition of new and material evidence.  The letter also 
informed her that the claim was previously denied because 
there was no medical evidence of hypertension during the 
Veteran's active military service.  The appellant was advised 
that she must submit evidence related to this fact.  

The appellant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant were requested and obtained, to 
the extent possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
Under the VCAA, however, VA's statutory duty to assist a 
claimant in the development of a previously finally denied 
claim does not attach until the claim has been reopened based 
on the submission of new and material evidence.  38 C.F.R. § 
3.159(c)(4)(iii). As explained below, the appellant has not 
submitted new and material evidence here and therefore a new 
VA examination with medical opinion was not required.

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Veteran died in May 1977 of coronary insufficiency due to 
hypertensive atherosclerotic cardiovascular disease.  At the 
time of his death, the Veteran was not service connected for 
any disability.  He applied for service connection for 
hypertension during his lifetime alleging he first had 
problems with his blood pressure during his military service.  
The claim was denied by the RO finding no medical evidence 
indicating the Veteran's hypertension was incurred in the 
military.

Thereafter, the appellant's claim seeking entitlement to 
service connection for the Veteran's cause of death was first 
denied in July 1977 where the RO found no medical evidence 
showing the Veteran's causes of death were incurred in or 
otherwise caused by his military service.  In a June 1999 
decision, the RO denied entitlement to DIC under 38 U.S.C. § 
1318 and DEA finding the statutory criteria were not met.  
Specifically, the Veteran was not in receipt of or entitled 
to receive compensation based on total disability for a 
period of 10 years or more immediately preceding his death 
nor was he ever in receipt of compensation based on total 
service-connected disability.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period.  Therefore, the July 1977 
and June 1999 rating decisions respectively are final. 

At the time of the July 1977 rating decision, the record 
included some service treatment records, to include discharge 
examinations, which are silent as to hypertension or any 
other cardiovascular disability, private treatment records 
showing hypertension diagnosed first in 1961, the Veteran's 
death certificate dated May 13, 1977, and the Veteran's and 
appellant's contentions of in-service incurrence of 
hypertension.  At the time of the June 1999 rating decision, 
the record also included additional statements from the 
appellant regarding the Veteran's medical history.

Potentially relevant evidence received since the July 1977 
and June 1999 decisions merely include additional statements 
from the appellant and her representative and generic medical 
literature regarding cardiovascular health.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant claims that the Veteran first had problems with 
his blood pressure in the military.  She claims, more 
specifically, that the Veteran had to retake his retirement 
physical in the military due to elevated blood pressure 
readings.  The service treatment records, on the other hand, 
indicate blood pressure readings within normal limits at all 
times.  There is no indication within the service treatment 
records that the Veteran had any cardiovascular abnormality.  
The RO, in denying her claim, found no medical evidence 
linking the Veteran's cause of death to any incident of his 
military service.  In 1999, DIC and DEA benefits were further 
denied as a matter of law because the statutory criteria were 
not met.  The Veteran was not at the time of his death in 
receipt of total disability benefits based on service-
connected disability. 

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the Veteran's 
cause of death was incurred or otherwise caused by his 
military service.  For DIC or DEA benefits to be reopened, 
the evidence would have to tend to show that the Veteran was 
entitled to receive a total disability rating for a service-
connected disability (and, in the case of DIC under 38 U.S.C. 
§ 1318, the total disability rating would have had to been 
awarded 10 years preceding the Veteran's death).  No 
competent evidence received since the July 1977 or June 1999 
decisions tend to do so.

The only medical evidence submitted by the appellant are in 
regard to her health and treatment and, therefore, are not 
relevant to the issues on appeal.  Although she identified 
private physicians who treated the Veteran, none of these 
physicians produced any records with regard to the Veteran 
nor did they otherwise provide a nexus opinion with regard to 
the Veteran's cause of death.  The only opinion of record 
continues to be the death certificate, which merely lists the 
cause of death as coronary insufficiency due to hypertensive 
atherosclerotic cardiovascular disease.  The medical 
literature supplied by the appellant, moreover, is of generic 
nature and does not provide any specific information with 
regard to the etiology of the Veteran's heart condition.

The fact that the Veteran died of a heart condition, to 
include hypertension, was already well documented in the 
medical evidence previously in the file.  No new evidence 
provides an opinion as to whether the Veteran's heart 
condition(s) were incurred or otherwise caused by the 
Veteran's military service.  The new evidence, moreover, does 
not change the fact that the Veteran was not in receipt of a 
total service-connected disability, permanent in nature, for 
any time period prior to his death.

As to the appellant's own statements, she has not 
demonstrated she has medical training, expertise, or 
credentials that would qualify her to render a competent 
opinion regarding medical causation. Her lay opinion that the 
Veteran's hypertension first began during his military 
service cannot be deemed "material" for purposes of reopening 
the claims. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Where, as here, the determinative issue is one of 
medical diagnosis or causation, competent medical evidence is 
required. Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

No competent evidence received since July 1977 or June 1999 
relate to the unestablished facts necessary to substantiate 
the claims. The circumstances of this case are similar to 
those referenced in Paller v. Principi, 3 Vet. App. 535 
(1992). The point has been reached in this case "where it can 
be said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative." Paller, 3 Vet. App. at 538. The RO has 
previously considered the Veteran and appellant's contentions 
that his hypertension began in the military and denied the 
claims.

Accordingly, the additional evidence received is not new and 
material and the claims may not be reopened. Until the 
appellant meets her threshold burden of submitting new and 
material evidence sufficient to reopen her claims, the 
benefit of the doubt doctrine does not apply. Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for the cause of the 
Veteran's death has not been submitted and, therefore, the 
claim is denied.

New and material evidence sufficient to reopen a claim of 
entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C. § 1318 has not been submitted and, therefore, 
the claim is denied.

New and material evidence sufficient to reopen a claim 
seeking eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35 has not been submitted and, 
therefore, the claim is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


